PER CURIAM.
Final orders of circuit courts acting in their review capacity are reviewable in district courts of appeal by certiorari, Fla. R.App. P. 9.030(b)2(B), and we treat the notice of appeal herein as a petition for writ of certiorari. However, we must dismiss the petition for lack of jurisdiction in that the notice of appeal was not filed within 30 days of rendition of the order appealed from, Fla. R.App. P. 9.100(c). With certain exceptions not applicable here, an order is rendered when a signed, written order is filed with the clerk of the lower tribunal, Fla. R.App. P. 9.020(h). Here, the signed final order of the lower court was filed with the clerk of the lower court on September 10, 1997 (thus rendered), but the notice of appeal was not filed until October 15, 1997, more than 30 days from rendition of the order appealed from. Thus we have no jurisdiction, and the petition is dismissed.
DISMISSED.
HARRIS and THOMPSON, JJ., and ORFINGER, M., Senior Judge, concur.